Order, Supreme Court, New York County (Sherry Klein Heitler, J.), entered November 26, 2004, which, insofar as appealable, denied plaintiffs’ motion to renew defendants’ prior motion to dismiss the complaint and for leave to file an amended complaint, unanimously affirmed, with costs.
The theory of continuous representation as a toll of the statute of limitations has already been rejected in this case on its *292merits (see Dignelli v Berman, 293 AD2d 565 [2002]), and the defect was not cured by the proposed amendment (cf. Hayden v Josim Assoc., 148 AD2d 495 [1989]). Furthermore, plaintiffs failed to offer reasonable justification for not presenting the purportedly new evidence on the prior motion (CPLR 2221 [e] [3]; Sokoli v Quality Carton, 286 AD2d 277 [2001]). Concur— Mazzarelli, J.P., Andrias, Marlow, Gonzalez and Sweeny, JJ.